Exhibit 10.10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of July 29, 2011 between
Donegal Mutual Insurance Company, a Pennsylvania mutual fire insurance company,
having its principal place of business at 1195 River Road, Marietta,
Pennsylvania 17547 (the “Employer”), and Richard G. Kelley, an individual whose
principal office address is 1195 River Road, Marietta, Pennsylvania 17547 (the
“Executive”).

WITNESSETH:

WHEREAS, the Employer desires, by this Agreement, to provide for the continued
employment of the Executive by the Employer, and the Executive agrees to the
continued employment of the Executive by the Employer, all in accordance with
the terms and subject to the conditions set forth in this Agreement; and

WHEREAS, the parties are entering into this Agreement to set forth and confirm
their respective rights and obligations with respect to the Executive’s
continued employment by the Employer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employer and the Executive, intending to be
legally bound hereby, mutually agree as follows:

1. Employment and Term.

(a) (i) Effective August 1, 2011 (the “Effective Date”), the Employer agrees to
continue to employ the Executive, and the Executive agrees to continue the
Executive’s employment as, the Senior Vice President, Marietta Marketing, and
Corporate Development Officer for Acquisitions and Affiliations, of the Employer
(the “Position”), in accordance with the terms and subject to the conditions
this Agreement sets forth.

(ii) The term of this Agreement, as the same may be extended from time to time
pursuant to the provisions of this clause (ii) or otherwise, shall commence on
the Effective Date and end on the third anniversary of the Effective Date,
provided, however, that on the first anniversary of the Effective Date and on
each subsequent anniversary of the Effective Date (each, an “Extension Date”),
the Term shall automatically extend for one additional year so that on each such
succeeding Extension Date, this Agreement shall have a remaining Term of three
years, unless either the Executive or the Board of Directors of the Employer
(the “Board”) gives notice to the other, not less than 90 days in advance of the
next succeeding Extension Date, that such automatic extensions shall terminate
as of such next succeeding Extension Date, unless the Employer earlier
terminates the employment of the Executive for Cause, as defined in this
Agreement, or because of the death of the Executive or the Permanent Disability
of the Executive, as defined in this Agreement.

 



--------------------------------------------------------------------------------

(b) Notwithstanding paragraph 1(a) of this Agreement, the Employer, by action of
the Board and effective as specified in a written notice thereof to the
Executive in accordance with the terms of this Agreement, shall have the right
to terminate the Executive’s employment under this Agreement at any time during
the Term, for Cause or other than for Cause or on account of the Executive’s
death or Permanent Disability subject to the provisions of this paragraph 1.

(i) As used in this Agreement, “Cause” shall mean (A) the Executive’s willful
and continued failure substantially to perform the Executive’s material duties
with the Employer as set forth in this Agreement, or the commission by the
Executive of any activities constituting a willful violation or breach under any
material federal, state or local law or regulation applicable to the activities
of the Employer or its subsidiaries and affiliates, after notice of such
failure, breach or violation from the Employer to the Executive and a reasonable
opportunity for the Executive to cure such failure, breach or violation in all
material respects, (B) fraud, breach of fiduciary duty, dishonesty,
misappropriation or other actions by the Executive that cause intentional
material damage to the property or business of the Employer or its subsidiaries
and affiliates, (C) the Executive’s repeated absences from work such that the
Executive is substantially unable to perform the Executive’s duties under this
Agreement in all material respects other than for physical or mental impairment
or illness or (D) the Executive’s non-compliance with the provisions of
paragraph 2(b) of this Agreement after notice of such non-compliance from the
Employer to the Executive and a reasonable opportunity for the Executive to cure
such non-compliance.

(ii) As used in this Agreement, “Permanent Disability” shall mean a physical or
mental disability of the Executive such that the Executive is substantially
unable to perform those duties that the Executive would otherwise reasonably be
expected to continue to perform and the Executive’s nonperformance of such
duties has continued for a period of 180 consecutive days, provided, however,
that in order to terminate the Executive’s employment under this Agreement on
account of Permanent Disability, the Employer must provide the Executive with
written notice of the Board’s good faith determination to terminate the
Executive’s employment under this Agreement for reason of Permanent Disability
not less than 30 days prior to such termination, and such notice shall specify
the date of termination. Until the specified effective date of termination by
reason of Permanent Disability, the Executive shall continue to receive
compensation at the rates set forth in paragraph 3 of this Agreement. No
termination of the Executive’s employment under this Agreement because of
Permanent Disability shall impair any rights of the Executive under any
disability insurance policy the Employer maintained at the commencement of the
aforesaid 180-day period.

 

-2-



--------------------------------------------------------------------------------

(c) The Executive shall have the right to terminate the Executive’s employment
under this Agreement at any time during the Term for Good Reason or without Good
Reason or in the event a Change of Control occurs. As used in this Agreement,
“Good Reason” shall mean (A) a material diminishment of the Executive’s Position
or the scope of the Executive’s authority, duties or responsibilities this
Agreement describes without the Executive’s written consent, excluding for this
purpose any action the Employer does not take in bad faith and that the Employer
remedies promptly following written notice thereof from the Executive to the
Employer, or (B) a material breach by the Employer of its obligations to the
Executive under this Agreement, provided, that with respect to any termination
by the Executive for Good Reason, the Executive shall have provided the Employer
with written notice within 90 days of the date on which the Employer first had
actual knowledge of the existence of the Good Reason and which Good Reason shall
not have been cured or otherwise rectified by the Employer in all material
respects to the reasonable satisfaction of the Executive within 30 days after
the Employer receives such written notice, or (C) any termination of the
Executive’s employment under this Agreement without Cause.

(d) “Change of Control” shall mean (A) the acquisition of shares of Donegal
Group Inc. (“DGI”) by any “person” or “group,” as Rule 13d-3 uses such terms
under the Securities Exchange Act of 1934, as now or hereafter amended, in a
transaction or series of transactions that result in such person or group
directly or indirectly first owning after the Effective Date more than 25% of
the aggregate voting power of DGI’s Class A common stock and Class B common
stock taken as a single class, (B) the consummation of a merger or other
business combination transaction after which the holders of the outstanding
voting capital stock of DGI taken as a single class do not collectively own 60%
or more of the aggregate voting power of the entity surviving such merger or
other business combination transaction, (C) the sale, lease, exchange or other
transfer in a transaction or series of transactions of all or substantially all
of the assets of the Employer, but excluding therefrom the sale and
re-investment of the consolidated investment portfolio of the Employer and its
subsidiaries, (D) as the result of or in connection with any cash tender offer
or exchange offer, merger or other business combination transaction, sale of
assets or contested-election of directors or any combination of the foregoing
transactions or (E) the acquisition of “control” of the Employer as such term is
defined in the Pennsylvania Insurance Holding Companies Act (each, a
“Transaction”), the persons who constituted a majority of the members of the
Board on the Effective Date and persons whose election as members of the Board
received the approval of such members then still in office or whose subsequent
election had been so approved prior to the date of a Transaction, but before the
occurrence of an event that constitutes a Change of Control, no longer
constitute such a majority of the Board then in office. A Transaction
constituting a Change of Control shall be deemed only to have occurred upon the
closing of the Transaction.

 

-3-



--------------------------------------------------------------------------------

(e) (i) If (A) the Employer terminates the Executive’s employment under this
Agreement for any reason other than for Cause and such termination occurs as of
a date that is within 180 days preceding or within 180 days after the
consummation of a Change of Control (with such 180-day period preceding the
Change of Control and such 180-day period after the Change of Control
collectively referred to in this Agreement as a “Change of Control Period”, or
(B) the Employer terminates this Agreement as a result of the death or Permanent
Disability of the Executive, effective as of a date within a Change of Control
Period or (C) the Executive terminates the Executive’s employment under this
Agreement for Good Reason, the Employer shall pay to the Executive or the
Executive’s estate promptly after the event giving rise to such payment occurs,
an amount equal to the sum of (x) (1) the Executive’s Base Salary, as defined in
this Agreement, accrued through the date the termination of the Executive’s
employment under this Agreement is effective, (2) any incentive, as defined in
this Agreement, the Employer has the obligation to pay to the Executive pursuant
to paragraph 3(b) of this Agreement, (3) any amounts payable under any of the
Employer’s benefit plans in accordance with the terms of such plans, except as
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) may
otherwise require and (4) any amount in respect of excise taxes the Employer has
the obligation to pay to the Executive pursuant to paragraph 1(f) of this
Agreement, with such payments, rights and benefits described in clauses (x)(1),
(x)(2) and (x)(3) of this Agreement being collectively referred to in this
Agreement as the “Accrued Obligations,” (y) an amount equal to the aggregate
premiums that the Executive would have to pay to maintain in effect throughout
the period (the “Subsequent Period”) from the date of termination of the
Executive’s employment under this Agreement through the remainder of the Term
had the Executive remained employed, assuming no increase in insurance premium
rates, the same medical, health, disability and life insurance coverage the
Employer provided to the Executive immediately prior to the date of such
termination (the “Benefit Obligations”) and (z) the Employer shall pay to the
Executive or the Executive’s estate, as a severance payment, for two years from
the date of such termination, the Executive’s annual Base Salary as of the
effective date of termination of the Executive’s employment under this Agreement
and any incentive paid to the Executive during the last completed fiscal year of
the Employer before such termination. The Employer shall pay such amounts to the
Executive in 24 equal monthly installments.

(ii) If (A) the Employer terminates the Executive’s employment under this
Agreement for any reason other than for Cause effective as of a date that is not
within a Change of Control Period or (B) the Executive terminates the
Executive’s employment under this Agreement for Good Reason effective as of a
date that is not within a Change of Control Period, the Employer shall pay the
Executive, provided the Executive concurrently signs and delivers a general
release in a commercially reasonable form that is mutually acceptable to the
Employer and the Executive in favor of the Employer and its subsidiaries, an
amount equal to the sum of (w) the Accrued Obligations, (x) the Benefit
Obligations and (y) the Executive’s Base Salary as of the effective date of the
termination of the Executive’s employment under this Agreement the Executive
would have received had the Executive remained employed under this Agreement for
the Subsequent Period. The Employer shall pay such amounts to the Executive at
the same time and in the same installments had the Executive remained employed
under this Agreement for the Subsequent Period.

 

-4-



--------------------------------------------------------------------------------

(iii) If (A) the Employer terminates the Executive’s employment under this
Agreement for Cause or because of the death or Permanent Disability of the
Executive or (B) the Executive terminates the Executive’s employment under this
Agreement for any reason other than Good Reason, the Executive’s death or
Permanent Disability, or (C) the Employer terminates this Agreement as a result
of the death or Permanent Disability of the Executive effective as of a date
that is not within a Change of Control Period, the sole obligation of the
Employer to the Executive under this Agreement shall be to pay the Accrued
Obligations to the Executive or the Executive’s estate, provided, however, that
in the event the Employer terminates the employment of the Executive under this
Agreement because of the death of the Executive, the Employer shall pay to the
personal representatives of the Executive an amount equal to the Executive’s
Base Salary and incentive for the remainder of the Term.

(iv) No provision of this Agreement shall adversely affect any vested rights of
the Executive under the Employer’s existing employee benefit plans or other
plans the Employer may establish in the future; provided, however, upon the
termination of the employment of the Executive as provided in this Agreement,
all future vesting of the Executive’s rights under all existing and future
employee benefit plans shall terminate without further action by the Employer.

(v) The Employer and the Executive intend that this Agreement be drafted and
administered in compliance with Section 409A of the Code, including, but not
limited to, any future amendments to Section 409A, and any other Internal
Revenue Service (“IRS”) or other governmental rulings or interpretations
(together, “Section 409A”) issued pursuant to Section 409A so as not to subject
the Executive to payment of interest or any additional tax under Section 409A.
The Employer and the Executive intend for any payments under paragraphs 1(e)(i),
(ii) or (iii) to satisfy either the requirements of Section 409A or to be exempt
from the application of Section 409A, and the Employer and the Executive shall
construe and interpret this Agreement accordingly. In furtherance of such
intent, if payment or provision of any amount or benefit under this Agreement
that is subject to Section 409A at the time specified in this Agreement would
subject such amount or benefit to any additional tax under Section 409A, the
Employer shall postpone payment or provision of such amount or benefit to the
earliest commencement date on which the Employer can make such payment or
provision of such amount or benefit without incurring such additional tax. In
addition, to the extent that any IRS guidance issued under Section 409A would
result in the Executive being subject to the payment of interest or any
additional tax under Section 409A, the Employer and the Executive agree, to the
extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest or additional tax under Section 409A. Any such
amendment shall have the minimum economic effect necessary and be determined
reasonably and in good faith by the Employer and the Executive.

 

-5-



--------------------------------------------------------------------------------

(vi) If a payment under paragraph 1(e)(i), (ii) or (iii) of this Agreement does
not qualify as a short-term deferral under Section 409A or any similar or
successor provisions, and the Executive is a Specified Employee, as defined in
this Agreement, as of the Executive’s Termination Date, the Employer may not
make such distributions to the Executive before a date that is six months after
the date of the Executive’s Termination Date or, if earlier, the date of the
Executive’s death (the “Six-Month Delay”). The Employer shall accumulate
payments to which the Executive would otherwise be entitled during the first six
months following the Termination Date (the “Six-Month Delay Period”) and make
such payments on the first day of the seventh month following the Executive’s
Termination Date. Notwithstanding the Six-Month Delay set forth in this
paragraph 1(e)(vi):

(A) To the maximum extent Section 409A or any similar or successor provisions
permit, during each month of the Six-Month Delay Period, the Employer will pay
the Executive an amount equal to the lesser of (I) the total monthly severance
for which paragraph 1(e)(ii) and (iii) provide or (II) one-sixth of the lesser
of (1) the maximum amount that Section 401(a)(17) permits to be taken into
account under a qualified plan for the year in which the Executive’s Date of
Termination occurs and (2) the sum of the Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Employer for the
taxable year of the Executive preceding the taxable year of the Executive in
which the Executive’s Termination Date occurs, adjusted for any increase during
that year that the parties expected to continue indefinitely if the Executive’s
Termination Date has not occurred ; provided that amounts paid under this
sentence will count toward, and will not be in addition to, the total payment
amount the Employer have the obligation to pay to the Executive under paragraphs
1(e)(i) and (ii) of this Agreement; and

(B) To the maximum extent Section 409A, or any similar or successor provisions,
permits within ten days following the Executive’s Termination Date, the Employer
shall pay the Executive an amount equal to the applicable dollar amount under
Section 402(g)(1)(B) for the year in which the Executive’s Termination Date
occurred; provided that the amount the Employer pays under this sentence may
include, and need not be in addition to, the total payment amount this Agreement
requires the Employer to pay to the Executive under paragraph 1(b).

 

-6-



--------------------------------------------------------------------------------

(C) For purposes of this Agreement, “Specified Employee” has the meaning given
that term in Section 409A or any similar or successor provisions. The Employer’
“specified employee identification date” as described in Section 409A will be
December 31 of each year, and the Employer’ “specified employee effective date”
as described in Section 409A or any similar or successor provisions) will be
February 1 of each succeeding year.

(f) In the event that the independent registered public accounting firm of
either of the Employer or the IRS determines that any payment, coverage or
benefit provided to the Executive pursuant to this Agreement is subject to the
excise tax imposed by Sections 280G or 4999 or any successor provisions of
Sections 280G and 4999 or any interest or penalties the Executive incurs with
respect to such excise tax, the Employer, within 30 days thereafter, shall pay
to the Executive, in addition to any other payment, coverage or benefit due and
owing under this Agreement, an additional amount that will result in the
Executive’s net after tax position, after taking into account any interest,
penalties or taxes imposed on the amounts payable under this paragraph 1(f),
upon the receipt of the payments for which this Agreement provides being no less
advantageous to the Executive than the net after tax position to the Executive
that would have been obtained had Sections 280G and 4999 not been applicable to
such payment, coverage or benefits. Except as this Agreement otherwise provides,
tax counsel, whose selection shall be reasonably acceptable to the Executive and
the Employer and whose fees and costs shall be paid for by the Employer, shall
make all determinations this paragraph 1(f) requires.

(g) In the event that the independent registered public accounting firm of the
Employer or the IRS determines that any payment, coverage or benefit due or
owing to the Executive pursuant to this Agreement is subject to the excise tax
Section 409A imposes or any successor provision of Section 409A or any interest
or penalties, including interest imposed under Section 409(A)(1)(B)(i)(I), the
Executive incurs as a result of the application of such provision, the Employer,
within 30 days of the date of such impositions, shall pay to the Executive, in
addition to any other payment, coverage or benefit due and owing under this
Agreement, an additional amount that will result in the Executive’s net after
tax position, after taking into account any interest, penalties or taxes imposed
on the amounts paid under this paragraph 1(g), being no less advantageous to the
Executive than the net after tax position the Executive would have obtained had
Section 409A not been applicable to such payment, coverage or benefits. Except
as this Agreement otherwise provides, tax counsel, whose selection shall be
reasonably acceptable to the Executive and the Employer and whose fees and costs
the Employer shall pay, shall make all determinations this paragraph 1(g)
requires.

(h) The Employer and the Executive shall give any notice of termination of this
Agreement to the Executive or the Employer, as the case may be, in accordance
with the provisions of paragraph 10.

 

-7-



--------------------------------------------------------------------------------

(i) The Employer agrees to reimburse the Executive for the reasonable fees and
expenses of the Executive’s attorneys and for court and related costs in any
proceeding to enforce the provisions of this Agreement in which the Executive is
successful on the merits.

2. Duties of the Executive.

(a) Subject to the ultimate control and discretion of the Board, the Executive
shall serve in the Position and perform all duties and services commensurate
with the Position. Throughout the Term of this Agreement as the same may be
extended from time to time, the Executive shall perform all duties reasonably
assigned or delegated to the Executive under the By-laws of the Employer or from
time to time by the Board consistent with the Position. Except for travel
normally incidental and reasonably necessary to the business of the Employer and
the duties of the Executive under this Agreement, the duties of the Executive
shall be performed from an office location not greater than 35 miles from
Marietta, Pennsylvania.

(b) The Executive shall devote substantially all of the Executive’s business
time and attention to the performance of the Executive’s duties under this
Agreement and, during the term of the Executive’s employment under this
Agreement, the Executive shall not engage in any other business enterprise that
requires any significant amount of the Executive’s personal time or attention,
unless granted the prior permission of the respective Boards. The foregoing
provision shall not prevent the Executive’s purchase, ownership or sale of any
interest in, or the Executive’s engaging in, any business that does not compete
with the business of the Employer or the Executive’s involvement in charitable
or community activities, provided, that the time and attention that the
Executive devotes to such business and charitable or community activities does
not materially interfere with the performance of the Executive’s duties under
this Agreement and that a material portion of the time the Executive devotes to
charitable or community activities are devoted to charitable or community
activities within the Employer’s market area and further provided that such
conduct complies in all material respects with applicable policies of the
Employer.

(c) The Employer shall accrue earned but unused vacation in accordance with the
Employer’s vacation policy.

3. Compensation. For all services the Executive renders under this Agreement:

(a) The Employer shall pay the Executive a base salary (the “Base Salary”) at
the annual rate that the Executive is currently receiving from the Employers,
plus such other compensation as the Employer may, from time to time, determine.
The Employer shall pay such Base Salary and other compensation in accordance
with the Employer’s normal payroll practices as in effect from time to time.

 

-8-



--------------------------------------------------------------------------------

(b) The Employer agrees that the Executive shall be entitled to participate in
the annual incentive programs of the Employer, in accordance in all material
respects with applicable policies of the Employer relating to incentive
compensation for executive officers, based on the objectives set forth in the
Employers’ Management Incentive Plan.

(c) The compensation provided for in this paragraph 3 shall be in addition to
such rights as the Executive may have, during the Executive’s employment under
this Agreement or after such employment, to participate in and receive benefits
from or under any benefit including, but not limited to, plans the Employer may
in its discretion establish for their employees or executives, employee benefit
plans and group health insurance, life insurance and disability insurance plans.
To the extent the Executive incurs a tax liability as a result of any of such
benefits, the Executive shall be solely responsible for such taxes.

4. Expenses. The Employer shall promptly reimburse the Executive for all
reasonable expenses the Executive pays or incurs in connection with the
performance of the Executive’s duties and responsibilities under this Agreement,
upon presentation of expense vouchers or other appropriate documentation
therefor.

5. Indemnification. Notwithstanding anything in the Employer’s articles of
incorporation or By-laws to the contrary, the Employer shall at all times
indemnify the Executive during the Executive’s employment by the Employer, to
the fullest extent applicable law permits for any matter in any way relating to
the Executive’s employment by the Employer or its subsidiaries; provided,
however, that if the Employer shall have terminated the Executive’s employment
under this Agreement for Cause, then, except to the extent otherwise required by
law, the Employer shall have no obligation whatsoever to indemnify the Executive
for any claim arising out of the matter for which the Employer shall have
terminated the Executive’s employment under this Agreement for Cause or for any
conduct of the Executive not within the scope of the Executive’s duties under
this Agreement.

6. Confidential Information. The Executive understands that, in the course of
the Executive’s employment by the Employer, the Executive will receive
confidential information concerning the business of the Employer and that the
Employer desires to protect. The Executive agrees that the Executive will not at
any time during or after the period of the Executive’s employment by the
Employer reveal to anyone outside the Employer, or use for the Executive’s own
benefit, any such information that the Employer has designated as confidential
or that the Executive understood to be confidential without specific designation
by the Employer. Upon termination of the employment of the Executive under this
Agreement, and upon the request of the Employer, the Executive shall promptly
deliver to the Employer any and all written materials, records and documents,
including all copies of such written materials, documents and records, the
Executive made or that come into the Executive’s possession during the Term and
the Executive retained that contain or concern confidential information of the
Employer and all other written materials the Employer furnished to the Executive
for the Executive’s use during the Term, including all copies of such written
materials, documents and records, whether of a confidential nature or otherwise.

 

-9-



--------------------------------------------------------------------------------

7. Representation and Warranty of the Executive. The Executive represents and
warrants that the Executive is not under any obligation, contractual or
otherwise, to any other firm or corporation, which would prevent the Executive’s
performance of the terms of this Agreement.

8. Entire Agreement; Amendment. This Agreement contains the entire agreement
between the Employer and the Executive with respect to the subject matter of
this Agreement, and may not be amended, waived, changed, modified or discharged
except by an instrument in writing executed by the Employer and the Executive.

9. Assignability. The services of the Executive under this Agreement are
personal in nature, and the Employer may not assign its rights or obligations
under this Agreement, whether by operation of law or otherwise, without the
Executive’s prior written consent. This Agreement shall be binding upon, and
inure to the benefit of, the Employer and its permitted successors and assigns
under this Agreement. This Agreement shall not be assignable by the Executive,
but shall inure to the benefit of the Executive’s heirs, executors,
administrators and personal representatives.

10. Notice. Any notice that a party to this Agreement may give under this
Agreement shall be in writing and be deemed given when hand delivered and
acknowledged or, if mailed, one day after mailing by registered or certified
mail, return receipt requested, or if delivered by an overnight delivery
service, one day after the notice is delivered to such service, to the Employer
or the Executive at their respective addresses stated in the preamble to this
Agreement, or at such other address as either party may by similar notice
designate.

11. Specific Performance. The Employer and the Executive agree that irreparable
damage would occur in the event that any of the provisions of paragraph 6 of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Employer and the
Executive shall have the right to an injunction or injunctions to prevent
breaches of such paragraph 6 and to enforce specifically the terms and
provisions of such paragraph 6, this being in addition to any other remedy to
which the Employer or the Executive are entitled at law or in equity.

12. No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
shall confer upon any person or entity other than the Employer and the Executive
(and the Executive’s heirs, executors, administrators and personal
representatives) any rights or remedies of any nature under or by reason of this
Agreement.

 

-10-



--------------------------------------------------------------------------------

13. Successor Liability. The Employer shall require any successor, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Employer to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Employer would be required to perform it if no such succession had
taken place.

14. Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation the Executive earns as the result of
employment by another employer or by retirement benefits payable after the
termination of this Agreement, except that the Employer shall not be required to
provide the Executive and the Executive’s eligible dependents with medical
insurance coverage as long as the Executive and the Executive’s eligible
dependents are receiving comparable medical insurance coverage from another
employer.

15. Waiver of Breach. The failure at any time to enforce or exercise any right
under any of the provisions of this Agreement or to require at any time
performance by the other parties of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part of this Agreement, or the right of any party
hereafter to enforce or exercise its rights under each and every provision in
accordance with the terms of this Agreement.

16. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph 16 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Executive or the Executive’s estate and their
assigning any rights hereunder to the person or persons entitled to such rights.

17. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision of this
Agreement shall in no way affect the validity or enforceability of any other
provision, or any part of this Agreement, but this Agreement shall be construed
as if such invalid or unenforceable term, phrase, clause, paragraph,
restriction, covenant, agreement or other provision had never been contained in
this Agreement unless the deletion of such term, phrase, clause, paragraph,
restriction, covenant, agreement or other provision would result in such a
material change as to cause the covenants and agreements contained in this
Agreement to be unreasonable or would materially and adversely frustrate the
objectives of the Employer and the Executive as expressed in this Agreement.

 

-11-



--------------------------------------------------------------------------------

18. Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflict of laws. All headings in this Agreement
have been inserted solely for convenience of reference only, are not to be
considered a part of this Agreement and shall not affect the interpretation of
any of the provisions of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DONEGAL MUTUAL INSURANCE COMPANY By  

/s/ Donald H. Nikolaus

  Donald H. Nikolaus, President and Chief Executive Officer

    /s/ Richard G. Kelley

Richard G. Kelley

 

-12-